NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANA AYALA-CANTILLO,                             No.    18-72228

                Petitioner,                     Agency No. A071-918-407

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Ana Ayala-Cantillo, a native and citizen of Ecuador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

and terminate deportation proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen and

review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2016). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ayala-Cantillo’s motion to

reopen on the ground that notice was proper, where she was personally served with

her order to show cause (“OSC”) which contained advisals warning her of her

responsibility to provide an address and the consequences of failing to appear for

her scheduled hearing, and she failed to provide an address as required. See

8 U.S.C. § 1252b(a)(1)(F) (1993). Under those circumstances, an in absentia order

of deportation may be issued without attempting to serve written notice on the

alien. See 8 U.S.C. § 1252b(c)(2) (1993); see also Matter of Villalba-Sinaloa,

21 I. & N. Dec. 842, 844-45 (BIA 1997) (generally, the notice provided to an alien

in the OSC need not be an exact recitation of the language set forth in the statute,

as long as it is reasonable under all the circumstances).

      Ayala-Cantillo’s contention that the agency lacked jurisdiction under

Pereira v. Sessions, 138 S. Ct. 2105 (2018), also fails. See 8 U.S.C. § 1252b(a)(2)

(1993) (permitting the time and place at which proceedings will be held to be

included in a subsequent notice); see also Aguilar Fermin v. Barr, 958 F.3d 887,

895 (9th Cir. 2020) (omission of certain information from notice to appear can be

cured for jurisdictional purposes by later hearing notice).




                                          2                                    18-72228
      As stated in the court’s November 8, 2018, order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                  18-72228